1. I think that the judgment of a court sitting as a court and jury stands on the same footing as a case actually decided by a jury. In such a case the judge's judgment is both a verdict and a judgment. If this conclusion is correct, the judge has no more control over such judgments during the term rendered than he does over judgments based on jury verdicts. As I understand the law, it requires a motion for a new trial to set aside a verdict for defects not appearing on the face of the record, or a direct exception where trial is by a court as court and jury. In the headnote of Carter v. State, 56 Ga. 463, the court stated that, where a question of fact is submitted to a judge for trial without the intervention of a jury, his decision is as binding as a verdict, and that the verdict will be set aside only under the same rules as apply to the vacating of the finding of a jury. Both this court and the Supreme Court have consistently held that a motion to set aside a judgment based on a verdict cannot properly be predicated on any fact not appearing of record. I cite just one of many cases: Lucas v.  Lucas, 179 Ga. 821 (177 S.E.2d 684).
2. Assuming that the proper procedure was followed, the showing made to set aside the judgment was insufficient in law. No reason is shown why counsel or client could not have notified the court of the illness of counsel's wife. The discretion in such cases is not an arbitrary but a legal one. The Supreme Court has very definitely held that such a showing as is here made is not sufficient. Phillips v. Taber, 83 Ga. 565
(10 S.E. 270); Brown v. Verekas, 164 Ga. 733
(139 S.E. 344); Blanch v. King, 202 Ga. 779 (44 S.E.2d 779).